DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on  05-28-2021 and 07-29-2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 11-28-2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because publication #3 under Non-Patent Literature has no identified date (see 37 CFR 1.98(b)(5))..  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because lines 1-2 read "includes a converting." The line should read "includes converting".  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 4, [0021], line 3: “users preferences” should read “user preferences”
Page 18, line 1: “interest be be audibly” should read “interest be audibly”
The use of the terms "Raspberry Pi" on page 6 in paragraph [0024] line 7 and "Bluetooth" on page 9 line 1, which are trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.
Claim Objections
Claim 11 objected to because of the following informalities:  the claim reads "the computing system of claim 91." For expedited prosecution, the claim will be construed as "the computing system of claim 9".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recite “assisted-learning with a portable computing device” followed by “an audio file received from a portable computing device.” The claims are therefore indefinite as it is unclear whether this is the same claim element or if there are multiple portable computing devices. The examiner suggests editing the claims to read “an audio file received from the portable computing device” to resolve the issue. For expedited prosecution, “an audio file received from a portable computing device” shall be interpreted as “an audio file received from the portable computing device.”
Claims 2-8 are rejected as being indefinite due to dependence on claim 1.
Claims 10-16 are rejected as being indefinite due to dependence on claim 9.
Claims 18-20 are rejected as being indefinite due to dependence on claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al (Doc. ID US 20120179448 A1), hereinafter Gupta, in view of Tunstall-Pedoe et al (Patent No. US 9436681 B1), hereinafter Tunstall-Pedoe, and Bostick et al (Doc ID US 20160196264 A1), hereinafter Bostick.

Regarding claim 1, Gupta teaches a method (Spec. page 2, [0029]) for assisted-learning with a portable computing device, the method comprising: 
converting, by a processor of a computing system, an audio file received from a portable computing device into text (Spec. page 4, [0051], lines 4-6; the processor of a computing system receives a request 120 from a mobile station 102, i.e. a portable computing device; Spec. page 4-5, [0052,] lines 4-12; request 120 can be in the form of audio which the system converts to text); 
in response to determining that the user is requesting information regarding the place of interest (Spec. page 5, [0054], seek assistance… to identify a location... provide an estimated location in a request for translation information): 
obtaining, by the processor, a geographical location of the portable computing device (Spec. page 5, [0054], lines 16-19; the mobile station, i.e. the portable computing device, provides the computer system, i.e. the processor, an estimated geographical location of the mobile station); 
activating, by the processor, a camera of the portable computing device to capture one or more images of a surrounding of the user within a field of view of the view of the camera, wherein the one or more images are received from the portable computing device over a network (Spec. page 6-7, [0069], lines 15-22; the mobile station can use a camera to photograph a point of interest, i.e. capture an image of a surrounding of the user within a field of view of the view of the camera, and include it in metadata 404; Spec. page 6, [0062], lines 1-4; request for information 120 may comprise metadata 404. Spec. page 3, [0035], lines 1-4, 9-12; the mobile station, i.e. the portable computing device, transmits the request for information 120 to computing device 112, i.e. the processor, over a network 110); 
analyzing, by the processor, the one or more images using a visual recognition engine in combination with the geographical location to identify the place of interest (Spec. page 5, [0054], lines 1-4; computing device 112, i.e. the processor, can perform location identification based on the information in the request for translation information 120, which includes the images in metadata 404 as detailed above. Computing device 112 may also use the geographical location provided by the mobile station as detailed above to identify the location. Spec. page 5, [0053], lines 4-10; computing device 112 uses image recognition module 212, i.e. a visual recognition engine, to analyze images received to identify useful data. Therefore, the processor can be construed to analyze the image using a visual recognition engine in combination with the geographical location to identify the place of interest); 
determining, by the processor, that an interactive option is available for the place of interest (Spec. page 7, [0070], lines 1-10; metadata 404 associated with a place of interest may comprise context information. The context information may include information related to events, such as concerts and promotions, associated with the place of interest, i.e. interactive options available for the place of interest); and 
instructing, by the processor, the portable computing device to audibly output the interactive option to the user along with information about the place of interest (Spec. page 1, [0011]; the system transmits a response with the requested information to the mobile station, i.e. the portable computing device. The response may include additional information based on the metadata information, which can contain the interactive option as described above. The response may comprise audio information, therefore the mobile station may audibly output the interactive option to the user along with information about the place of interest).

While Gupta teaches receiving an audio file with a request for information and using speech recognition to convert the audio data into text, Gupta does not teach parsing, by the processor, the text to determine that a user is requesting information regarding a place of interest. Gupta also teaches obtaining, by the processor, a geographical location of the portable computing device, but does not teach that the geographical information is determined using a plurality of sensors of the portable computing device.
Tunstall-Pedoe discloses techniques for translating natural language input from captured speech into a form that is understandable to computer devices and accurately conveys the meaning intended by the user (Spec. Col. 1, lines 44-49). Tunstall-Pedoe further teaches receiving text input from speech recognition logic and parsing it to interpret the user’s meaning (Spec. Col. 3, lines 48-51; the system receives text from speech recognition logic. Col. 1, lines 45-49; the system then parses the text to accurately interpret the meaning of the input).
Bostick discloses a device for information retrieval about an object based on an oral request for information (Spec. page 1, [0007], lines 1-3). Bostick further discloses the use of geographic location in retrieving the information. In particular, Bostick discloses using positioning logic in the form of global positioning system, triangulation systems, and Doppler-shift systems, which by broadest reasonable interpretation can be considered various systems using a plurality of sensors, to determine real-time location (Spec. page 7, [0083]). 
Adapting Gupta’s method of providing translation information to a user’s mobile station using the teachings of Tunstall-Pedoe and Bostick further discloses, in addition to the elements of claim 1 as detailed above, 
parsing, by the processor, the text to determine that a user is requesting information regarding a place of interest (adapting the processor of the computer system of Gupta described above to parse the text converted from the audio input as described in Tunstall-Pedoe Col. 1, lines 45-49 to determine that a user is requesting information regarding a place of interest); and 
obtaining, by the processor, a geographical location of the portable computing device using a plurality of sensors of the portable computing device (adapting the mobile station of Gupta such that the geographical location it transmits to the computer system, detailed above, is determined using the plurality of sensors of the portable computing device of Bostick Spec. page 7, [0083]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta to incorporate the teachings of Tunstall-Pedoe and Bostick. Gupta and Bostick are considered to be analogous as both are directed to receiving and processing an oral request to retrieve information about a photographed object or location using location data. Tunstall-Pedoe is analogous as the disclosed invention may be used in support of knowledge retrieval services such as search engines and online encyclopedias (Spec. Col. 3, lines 33-40). Additionally, Gupta recognizes that various known techniques may be applied for determining mobile station location (Spec. page 5, [0054], lines 8-13). Bostik provides for specific techniques and logics to fulfill the need for location identification. Additionally, Gupta recognizes the need to perform speech recognition in order to identify the information in the speech input request  in order to fulfill the request (Spec. page 4, [0052], lines 1-7). The additional features of Tunstall-Pedoe, when applied to  the converted text of the speech recognition logic in Gupta, provide for that need by interpreting the text for further use in processing the request.

Regarding claim 2, the combination teaches the elements of claim 1 as stated above. Gupta further teaches
receiving, by the processor, a request that the information associated with the place of interest be audibly output in a different language that is different than a default language used to initially output the information (Spec. page 8, [0081], lines 1-3; the system receives a request for spoken language translation information, i.e. audibly output information in a different language from the default of the information. [0082], the request is associated with a location, i.e. the place of interest); 
translating, by the processor, the information associated with the place of interest into the different language to determine a translated information associated with the place of interest (Spec. page 8, [0083], lines 6-11; the requested information is identified and translated into the different language to determine a translated information associated with the place of interest); and 
instructing, by the processor, the portable computing device to audibly output the translated information associated with the place of interest in the different language (Spec. page 8, [0089], the response comprised of the requested translated information is presented to the user in the different language. Spec. page 1, [0011]; The response may comprise audio information, therefore the mobile station may audibly output the translated information associated with the place of interest in the different language).

Regarding claim 9, the claim is directed to a computing system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement the claimed method of claim 1. Gupta teaches a computing system comprising these elements (Spec. page 4, [0050]) for performing the claimed method, therefore claim 9 is rejected under the same grounds. 

Regarding claim 10, the claim is directed to the computing system of claim 9, further comprising performing the claimed functions of claim 2 above and is rejected under the same grounds.

Regarding claim 17, the claim is directed to a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements the claimed method of claim 1. Gupta teaches a computer program product comprising these elements (Spec. page 5, [0055]) for performing the claimed method, therefore claim 17 is rejected under the same grounds.

Claims 3-8, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Tunstall-Pedoe, and Bostick further in view of  Davis et al (US 20150286873 A1), hereinafter Davis.

Regarding claim 3, the combination of Gupta, Tunstall-Pedoe, and Bostick teaches all of the claim limitations as described above with respect to claim 1, but does not teach detecting, by the processor, that the place of interest is not successfully identified by the portable computing device; providing, by the processor, feedback to a user to reposition a field of view of the portable computing device and take additional images of the surrounding area; and activating, by the processor, the camera to capture additional images.
Davis teaches technology for optimizing a user’s device by using the user’s interests and activities gathered over time to suggest content and software (Spec. page 2, [0034]). Davis further teaches the use of a camera on a user’s device to capture images, such as locations of interest, and the use of these images and associated data for discovery of new information (Spec. page 16, [0311] and [0315]). In particular, Davis teaches decoding watermarks embedded in image data for use in retrieving information (Spec. page 5, [0115]). The user’s camera is pointed at the object for which information is sought and if the camera is unable to identify the watermark and retrieve the information, the device gives feedback to the user in the form or a blurred rendering of the image if the field of view of the camera needs to be adjusted for optimal capture of the watermark (Spec. page 19, [0346]). 
Adapting the method taught by Gupta, Tunstall-Pedoe, and Bostick for of providing translation information to a user’s mobile station with the additional features as taught by Davis further discloses 
detecting, by the processor, that the place of interest is not successfully identified by the portable computing device (the processor of the computer system as taught by Gupta now adapted to use the features taught by Davis Spec. page 19, [0346] for determining whether or not the viewing pose is optimal, i.e. that the portable computing device cannot successfully identify the place of interest from the image data captured by the camera); 
providing, by the processor, feedback to a user to reposition a field of view of the portable computing device and take additional images of the surrounding area (the processor of Gupta, now adapted to use the software of  Davis Spec. page 19, [0346] to render the image captured by the phone’s camera in a blurry manner as feedback to the user to reposition the phone camera for a more optimal viewing pose); and 
activating, by the processor, the camera to capture additional images (activating the camera of Gupta Spec. page 6-7, [0069], lines 15-22 once more to take additional images after the user repositions the mobile device based on the feedback taught by Davis).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gupta, Tunstall-Pedoe, and Bostick to incorporate the teachings of Davis. Davis is considered to be analogous as the disclosure is directed to the use of images captured on a user’s mobile device and associated data for discovery of new information (Spec. page 16, [0311] and [0315]). Gupta recognizes the importance of location data in providing information (Spec. page 5, [0054]). The features of Davis improve the accuracy of the location identification by providing optimal images for image analysis. 

Regarding claim 4, the combination of Gupta, Tunstall-Pedoe, and Bostick teaches all of the claim limitations as described above with respect to claim 1. The combination further teaches 
displaying, by the processor, one or more offers or promotions relating to the interactive option associated with the place of interest (Spec. page 7, [0070], lines 1-10; metadata associated with a place of interest may comprise context information. The context information may include information related to events, such as concerts and promotions, associated with the place of interest, i.e. interactive options available for the place of interest. Spec. page 1, [0011]; the system transmits a response with the requested information to the mobile station, i.e. the portable computing device. The response may include additional information based on the metadata information, which can contain the promotions as described above. Spec. page 2, [0019], lines 13-15; the response is presented, i.e. displayed, to the user). 
Gupta, Tunstall-Pedoe, and Bostick however fail to teach purchasing, by the processor, a ticket required to participate in the interactive option associated with the place of interest.
Davis teaches technology for optimizing a user’s device by using the user’s interests and activities gathered over time to suggest content and software (Spec. page 2, [0034]). Davis further teaches the use of a camera on a user’s device to capture images, such as locations of interest, and the use of these images and associated data for discovery of new information (Spec. page 16, [0311] and [0315]). In particular, Davis teaches a visual discovery mode for sensing watermarks in image data, retrieving information such as advertisements associated with the image, and displaying context-sensitive menus in a bauble on a user’s phone to facilitate the user interacting with the object in the image (Spec. page 45, [0742], [0745]).
Adapting the method taught by Gupta, Tunstall-Pedoe, and Bostick for of providing translation information to a user’s mobile station with the additional features as taught by Davis further discloses 
displaying, by the processor, one or more offers or promotions relating to the interactive option associated with the place of interest (Spec. page 7, [0070], lines 1-10; metadata associated with a place of interest may comprise context information. The context information may include information related to events, such as concerts and promotions, associated with the place of interest, i.e. interactive options available for the place of interest. Spec. page 1, [0011]; the system transmits a response with the requested information to the mobile station, i.e. the portable computing device. The response may include additional information based on the metadata information, which can contain the promotions as described above. Spec. page 2, [0019], lines 13-15; the response is presented, i.e. displayed, to the user); 
purchasing, by the processor, a ticket required to participate in the interactive option associated with the place of interest (Davis Spec. page 46, [0756], lines 3-6; the user can pull up software in the system to purchase tickets required to participate in a performer’s concert at a casino hall, i.e. a ticket required to participate in the interactive option associated with a place of interest. This can be combined with the features taught by Gupta, Tunstall-Pedoe, and Bostick for displaying, by the processor, one or more offers or promotions relating to the interactive option associated with the place of interest to provide all elements of the claim).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gupta, Tunstall-Pedoe, and Bostick to incorporate the teachings of Davis. Davis is considered to be analogous as the disclosure is directed to the use of images captured on a user’s mobile device and associated data for discovery of new information (Spec. page 16, [0311] and [0315]). Gupta recognizes that the discloses invention may be used in the context of attempting to purchase entrance to an event (Spec. page 7, [0070], lines 1-10). The additional features of Davis would allow the user to easily purchase entry through their device.

Regarding claim 5, the combination of Gupta, Tunstall-Pedoe, and Bostick teaches all of the claim limitations as described above with respect to claim 1, but does not teach recording, by the processor, responses from the user received from the portable computing device; calculating, by the processor, an interest score corresponding to an interest of the user in the place of interest, based on the responses received from the portable computing device; and providing, by the processor, information about nearby places of interest that match a type of place that has a score that exceeds a threshold score as the portable computing device is moving, without requiring a voice input from the user.
Davis teaches technology for optimizing a user’s device by using the user’s interests and activities gathered over time to suggest content and software (Spec. page 2, [0034]). Davis further teaches the use of a camera on a user’s device to capture images, such as locations of interest, and the use of these images and associated data for discovery of new information (Spec. page 16, [0311] and [0315]). In particular, Davis teaches the use of historical information gathered over time to determine a user’s interests and filter or highlight feeds of data presented to the user (Spec. page 6, [0134]). 
Adapting the method taught by Gupta, Tunstall-Pedoe, and Bostick for of providing translation information to a user’s mobile station with the additional features as taught by Davis further discloses 
recording, by the processor, responses from the user received from the portable computing device (Spec. page 6, [0134], lines 1-4; the invention uses historical information gathered from the user over time to determine activities and places of interest to the user. [0128], lines 3-7; The disclosure teaches a method of gathering such historical information in the form of user feedback, i.e. responses from the user, involving the user giving “thumbs-up” or “thumbs-down” rankings); 
calculating, by the processor, an interest score corresponding to an interest of the user in the place of interest, based on the responses received from the portable computing device (Spec. page 6, [0134], lines 4-6; the historical information is used to calculate a confidence metric, i.e. an interest score, corresponding to user interests, which can be places of interest as detailed above); and 
providing, by the processor, information about nearby places of interest that match a type of place that has a score that exceeds a threshold score (Spec. page 6, [0134], lines 8-10; the confidence metric, i.e. the score, is used to filter or highlight incoming data for presentation to a user) as the portable computing device is moving, without requiring a voice input from the user (Gupta, Spec. page 7, [0076], the system presents additional information to the user about other nearby locations which are considered to possibly be of interest to the user. The additional information 506 is, according to Fig. 5, presented in response 122 alongside requested information 502 without requiring additional voice input from the user. Gupta may be modified by the features of Davis for determining a user’s interest to choose which locations are included in the additional information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gupta, Tunstall-Pedoe, and Bostick to incorporate the teachings of Davis. Davis is considered to be analogous as the disclosure is directed to the use of images captured on a user’s mobile device and associated data for discovery of new information (Spec. page 16, [0311] and [0315]). Gupta recognizes that presenting additional information to the user comprising information on nearby locations which may be of interest to the user can enhance the user experience and reduce the need for further requests for information (Spec. page 7, [0076]). Likewise, Davis recognizes that using a user’s interests to direct the flow of information to the user can enhance the user’s interaction (Spec. page 6, [0135], lines 1-4). Incorporating the features of Davis into that taught by Gupta enables the filtering of information by utilizing a method of accurately gauging the user’s interests.

Regarding claim 6, the combination of Gupta, Tunstall-Pedoe, and Bostick teaches all of the claim limitations as described above with respect to claim 1, but does not teach checking, by the processor, a social media profile of social contacts of the user to determine that a social contact of the user has previously participated in the interactive option associated with the place of interest.
Davis teaches technology for optimizing a user’s device by using the user’s interests and activities gathered over time to suggest content and software (Spec. page 2, [0034]). Davis further teaches the use of a camera on a user’s device to capture images, such as locations of interest, and the use of these images and associated data for discovery of new information (Spec. page 16, [0311] and [0315]). In particular, Davis teaches the sharing of discovery experiences with social media contacts (Spec. pages 44-45, [0735]). 
Adapting the method taught by Gupta, Tunstall-Pedoe, and Bostick for of providing translation information to a user’s mobile station with the additional features as taught by Davis further discloses 
checking, by the processor, a social media profile of social contacts of the user to determine that a social contact of the user has previously participated in the interactive option associated with the place of interest (Spec. page 44-45, [0735]; the system checks the social media profile of the user’s Facebook friend, i.e. a social contact of the user, to find a comment the friend posted to their profile about reading a book, i.e. the interactive option, the user is interested in at a bookstore the user and the friend previously visited, i.e. the place of interest.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gupta, Tunstall-Pedoe, and Bostick to incorporate the teachings of Davis. Davis is considered to be analogous as the disclosure is directed to the use of images captured on a user’s mobile device and associated data for discovery of new information (Spec. page 16, [0311] and [0315]). Gupta teaches the use of historical information regarding locations, i.e. points of interest, comprising previously handled requests from at least one other mobile station (Spec. page 2, [0019], lines 8-13) for information associated with that location (Spec. page 2, [0030], lines 1-9). Gupta recognizes that doing so can provide more accurate or more useful information to the user (Spec. page 2, [0030], lines 9-11). Incorporating the teachings of Davis into Gupta provides the same benefit-returning more useful information-by relying on the historical information regarding the point of interest from the user’s social media contacts.

Regarding claim 7, the combination of Gupta, Tunstall-Pedoe, and Bostick teaches all of the claim limitations as described above with respect to claim 1, but does not teach gathering, by the processor, social media information about social contacts of the user as the portable computing device is moving within an environment;  40 of 49P20170 2742U SO I determining, by the processor, that the place of interest holds a personal significance to the user; and instructing, by the processor, the portable computing device to audibly output the personal significance to the user.
Davis teaches technology for optimizing a user’s device by using the user’s interests and activities gathered over time to suggest content and software (Spec. page 2, [0034]). Davis further teaches the use of a camera on a user’s device to capture images, such as locations of interest, and the use of these images and associated data for discovery of new information (Spec. page 16, [0311] and [0315]). In particular, Davis teaches Davis teaches the sharing of discovery experiences with social media contacts (Spec. pages 44-45, [0735]) and using a user’s historical information to determine that places are of interest to a user based on their personal history (Spec. page 6, [0134], lines 1-4).
Adapting the method taught by Gupta, Tunstall-Pedoe, and Bostick for of providing translation information to a user’s mobile station with the additional features as taught by Davis further discloses 
gathering, by the processor, social media information about social contacts of the user as the portable computing device is moving within an environment (Spec. page 45, [0738], lines 1-2; the system’s software is activated when the phone is picked up, i.e. while moving within an environment. [0738], lines 14-16; the phone loads user profile information and history data. [0739], lines 8-9; the system gathers information about the location of the user’s friends. As the friends are social contacts from the user’s social media profile, the location information is considered to be social media information about social contacts of the user); 
determining, by the processor, that the place of interest holds a personal significance to the user (Spec. page 6, [0134], lines 1-4; the system uses historical information of the user to determine that places are of interest to a user, which is considered to mean the place holds a personal significance to the user); and 
instructing, by the processor, the portable computing device to audibly output the personal significance to the user (Gupta Spec. page 1, [0011]; the system transmits a response with the requested information to the mobile station, i.e. the portable computing device. The response may include additional information based on the metadata information, which can be adapted to include the personal significance to the user as described above in Davis. The response may comprise audio information, therefore the mobile station may audibly output the personal significance to the user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gupta, Tunstall-Pedoe, and Bostick to incorporate the teachings of Davis. Davis is considered to be analogous as the disclosure is directed to the use of images captured on a user’s mobile device and associated data for discovery of new information (Spec. page 16, [0311] and [0315]). Gupta recognizes that presenting additional information to the user comprising information on the location, i.e. the place of interest, which may be of interest to the user can enhance the user experience and reduce the need for further requests for information (Spec. page 7, [0076]). Likewise, Davis recognizes that using a user’s interests to direct the flow of information to the user can enhance the user’s interaction (Spec. page 6, [0135], lines 1-4). Incorporating the features of Davis into that taught by Gupta enables the system to inform the user of a personal connection they have to the place of interest, enhancing their experience.

Regarding claim 8, the combination of Gupta, Tunstall-Pedoe, Bostick, and Davis teaches all of the claim limitations as described above with respect to claim 7, but does not teach instructing, by the processor, that the portable computing device alert the user to nearby places of interest to the place of interest that have personal significance to the user based on social media profile information.
Davis teaches technology for optimizing a user’s device by using the user’s interests and activities gathered over time to suggest content and software (Spec. page 2, [0034]). Davis further teaches the use of a camera on a user’s device to capture images, such as locations of interest, and the use of these images and associated data for discovery of new information (Spec. page 16, [0311] and [0315]). In particular, Davis teaches highlighting for the user nearby locations that may be of interest on a mobile device (Spec. page 45, [0739], lines 8-12).
Adapting the method taught by Gupta, Tunstall-Pedoe, and Bostick for of providing translation information to a user’s mobile station with the additional features as taught by Davis further discloses instructing, by the processor, that the portable computing device alert the user to nearby places of interest to the place of interest that have personal significance to the user based on social media profile information (Spec. page 45, [0739], lines 8-12; the phone displays icons to alert the user to the nearby locations of friends, i.e. nearby places of interest to the place of interest that have personal significance to the user based on social media profile information, i.e. the location data for the user’s friends).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gupta, Tunstall-Pedoe, and Bostick to incorporate the teachings of Davis. Davis is considered to be analogous as the disclosure is directed to the use of images captured on a user’s mobile device and associated data for discovery of new information (Spec. page 16, [0311] and [0315]). Gupta recognizes that presenting additional information to the user comprising information on nearby locations which may be of interest to the user can enhance the user experience and reduce the need for further requests for information (Spec. page 7, [0076]). Davis recognizes that a user may want to share experiences with friends (Spec. page 44, [0735], lines 1-3), and incorporating the features of Davis into the features of Gupta enables the user to determine locations of interest to friends, which may also be of interest to the user. 

Regarding claim 11, the claim is directed to the computing system of claim 9, further comprising performing the claimed functions of claim 3 above and is rejected under the same grounds.

Regarding claim 12, the claim is directed to the computing system of claim 9, further comprising performing the claimed functions of claim 4 above and is rejected under the same grounds.

Regarding claim 13, the claim is directed to the computing system of claim 9, further comprising performing the claimed functions of claim 5 above and is rejected under the same grounds.

Regarding claim 14, the claim is directed to the computing system of claim 9, further comprising performing the claimed functions of claim 6 above and is rejected under the same grounds.

Regarding claim 15, the claim is directed to the computing system of claim 9, further comprising performing the claimed functions of claim 7 above and is rejected under the same grounds.

Regarding claim 16, the claim is directed to the computing system of claim 15, further comprising performing the claimed functions of claim 8 above and is rejected under the same grounds.

Regarding claim 18, the claim is directed to the computing program product of claim 17, further comprising performing the claimed functions of claim 5 above and is rejected under the same grounds.

Regarding claim 19, the claim is directed to the computing system of claim 17, further comprising performing the claimed functions of claim 6 above and is rejected under the same grounds.

Regarding claim 20, the claim is directed to the computing system of claim 17, further comprising performing the claimed functions of claim 7 above and is rejected under the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sagie (Pub. No. US 2002/0091793 A1) teaches a method and system, including a mobile device, for tourist guiding with narration and navigation combining GPS with Visual Navigation to give information about places of interest and events, prices, and schedules associated with the places (Spec. page 1, [0015]). 
Ghoson et al (Pub. No. US 2016/0292507 A1) teaches an image recognition based information processing system and method for retrieving information about objects in images captured by a mobile device for the purpose of conducting transactions (Spec. page 1, [0004]). The system uses landmark information in the processing of the image (Spec. page 1, [0014]-[0018]).
Zomet et al (Patent No. US 8,995,716 B1) teaches a method of information retrieval based on the seasonal time period in which an image was captured by a camera device (Spec. Col. 1, lines 31-50) and location information about the location at which the image was captured Spec. Col. 2, lines 60-63).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655